Citation Nr: 0636787	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware. 

The appellant and her sister presented testimony at a Travel 
Board Hearing chaired by the undersigned Veterans Law Judge 
in August 2006.  A transcript of the hearing is associated 
with the claims folder.


FINDINGS OF FACT

1.  In an unappealed November 1993 administrative decision, 
the RO denied the appellant's claim for service connection 
for the cause of the veteran's death.

2.  The evidence associated with the claims file subsequent 
to the November 1993 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for the cause of the 
veteran's death.

3.  The veteran died in July 1993, while on active duty, as 
the result of a closed head injury received in a single 
vehicle accident in which he was the driver.
4.  An innocently acquired major depressive disorder played a 
material causal role in his death.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant believes that her claim of entitlement to 
service connection for the cause of the veteran's death 
should be reopened and granted.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim and 
that service connection is in order for the cause of the 
veteran's death.  Therefore, no further development is 
required under the VCAA.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the effective-date 
element of the claim, that matter is not currently before the 
Board and the originating agency will have the opportunity to 
provide the required notice before deciding that matter.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



Analysis

The appellant originally filed a claim for dependency and 
indemnity compensation in July 1993.  In November 1993, the 
RO issued an administrative decision, denying the appellant's 
claim based on a finding that the veteran was intoxicated at 
the time of the motor vehicle accident in which he was killed 
and therefore, the proximate cause of the veteran's death was 
willful misconduct.  The appellant did not file an appeal and 
the decision became final.  The appellant's claim to reopen 
was received in July 2003.  

At the time of the November 1993 decision, the evidence of 
record included a copy of the veteran's death certificate, 
showing that he died in July 1993 of a closed head injury 
received in a single vehicle accident in which he was the 
driver.  The record also included a copy of the autopsy 
report, which indicates that the veteran's blood alcohol 
level at the time of his death was .18 G/DL, which is above 
the level required for the presumption that a person is under 
the influence of intoxicating liquor.  The record also 
included a copy of the accident report from the Florida State 
Highway Patrol.

Evidence received after the November 1993 decision includes 
evidence supportive of the appellant's claim that the cause 
of the veteran's death was a psychiatric disability, 
specifically depression, which is etiologically related to 
his time in service.  This evidence includes service medical 
records showing that the veteran was interviewed by a 
substance abuse counselor in January 1992 to discuss his 
history of alcohol abuse.  The record also includes 
statements from the appellant in which she contends that the 
veteran's death was a result of depression which he suffered 
from since his return from the First Gulf War in 1991, 
medical evidence in support of the appellant's claim that the 
veteran's death was the result of major depression rather 
than willful misconduct, and a transcript of the August 2006 
travel board hearing during which the appellant and her 
sister both testified that the veteran exhibited signs of 
depression since his return from the First Gulf War in 1991 
and that at the time of his death, he appeared to be severely 
depressed and stressed.

This evidence is not cumulative or redundant of the evidence 
previously of record; it is also related to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran's death was due to a psychiatric disability which is 
etiologically related to service and not voluntary 
intoxication which is considered to be willful misconduct and 
therefore, ineligible for service-connection.  Moreover, this 
evidence is sufficiently supportive of the claim to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for the cause 
of the veteran's death is reopened.

Reopened Claim

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a) (2003).

An alcohol abuse disability resulting from a disease 
contracted in the line of duty is not a disability resulting 
from alcohol abuse and does not fall within the statutory 
preclusion of benefits for disability resulting from a 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 
2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The death certificate indicates that the immediate cause of 
the veteran's death was a closed head injury received in a 
single vehicle accident in which the veteran was the driver.  
The veteran was on active duty in the Navy at the time of his 
death.

The appellant contends that the veteran's death by motor 
vehicle accident while under the influence of alcohol was the 
result of his long-standing struggle with depression and not 
the result of willful misconduct on the part of the veteran.  
The appellant and her sister, who both testified at the 
August 2006 travel board hearing, claim that the veteran 
started exhibiting symptoms of depression after his return 
from the First Gulf War in 1991.  In addition, the appellant 
has indicated that the veteran's depression was exacerbated 
by feelings of stress and anxiety over the fact that he would 
likely fail out of flight engineer's school because of his 
long-term aspirations of becoming a pilot.  The appellant 
contends that due to these feelings of depression and 
anxiety, the veteran made the unsound decision on the date of 
his death to drive his vehicle while intoxicated, which he 
did not have a history of doing.  According to the appellant, 
this was not willful misconduct on the part of the veteran, 
but rather a temporary lapse in judgment brought on by a 
combination of depressive feelings and excessive alcohol 
consumption.

In support of her contentions, the appellant has submitted a 
medical opinion from P. Blood, MSN, APRN, BC, who is 
certified by the American Nurse Credentialing Center as a 
clinical nurse specialist in psychiatric-mental health 
nursing.  Mr. Blood reviewed pertinent documents and 
interviewed the appellant to acquire information about the 
veteran's mental condition prior to his death before 
preparing his report.  Mr. Blood indicated in his report that 
"[a]lcohol intake is strongly associated with increased 
impulsivity and decreased judgment .... [and] [t]hose with pre-
existing suicidal ideations are more likely to act on these 
thoughts while intoxicated."  Accordingly, he also noted 
that the veteran's "alcohol intake [on the date of his 
death] may well have been a fatal contributor to undisclosed 
pre-existing suicidal thoughts arising from his major 
depression and his increasing anxiety that he would fail 
flight school."  The appellant has pointed out that the 
veteran did not have a history of driving while under the 
influence of alcohol and the report from the Florida State 
Highway Patrol indicates that the veteran was driving at a 
speed of 80 to 90 miles per hour in a direction away from his 
home.  

Accordingly, it is the opinion of Mr. Blood and the appellant 
that the combination of the veteran's depression and alcohol 
addiction caused him to have a lapse in judgment on the date 
of his death and to drive while intoxicated, causing himself 
to be involved in a motor vehicle accident which resulted in 
his death.

The Board finds that the credible evidence of record shows 
that the veteran suffered from feelings of depression and 
anxiety at the time of his death.  Furthermore, the Board 
finds that the veteran's depression contributed substantially 
to his decision to drink and drive on the date of his death 
and this unsound decision ultimately resulted in his death.  
In the Board's opinion, the veteran would not have made the 
decision to drink and drive had he not been suffering from 
depression and under an excessive amount of stress related to 
flight engineer's school.

Accordingly, the Board concludes that the preponderance of 
the evidence is in favor of the claim and service connection 
for the cause of the veteran's death is warranted in this 
case.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for the cause of the veteran's death is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.



______________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


